Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-1A File No. 033-63238 File No. 811-07742 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 /X/ Pre-Effective Amendment No. / / Post-Effective Amendment No. 37 /X/ and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 /X/ Amendment No. 38 VOYAGEUR MUTUAL FUNDS (Exact Name of Registrant as Specified in Charter) 2005 Market Street, Philadelphia, Pennsylvania 19103-7094 (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code: (800) 523-1918 David F. Connor, Esq., 2005 Market Street, Philadelphia, PA 19103-7094 (Name and Address of Agent for Service) Approximate Date of Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective: / / immediately upon filing pursuant to paragraph (b) / / on (date) pursuant to paragraph (b) / / 60 days after filing pursuant to paragraph (a) (1) // on(date) pursuant to paragraph (a)(1) / / 75 days after filing pursuant to paragraph (a) (2) / / on (date) pursuant to paragraph (a)(2) of Rule 485. If appropriate: / / This post-effective amendment designates a new effective date for a previously filed post-effective amendment. The Registrant is filing this Post-Effective Amendment for the purpose of adding a new class of shares, designated as the Institutional Class, to its Delaware National High-Yield Municipal Bond Fund series. The Prospectuses and Statements of Additional Information relating to the other classes of the Delaware National High-Yield Municipal Bond Fund and other series of the Registrant are not amended or superseded hereby. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until this Registration Statement shall become effective on such date as the Commission, acting pursuant to such Section 8(a), may determine. C O N T E N T S This Post-Effective Amendment No. 37 to Registration File No. 033-63238 includes the following: 1. Facing Page 2. Contents Page 3. Part A - Prospectus (1) 4. Part B - Statement of Additional Information (1) 5. Part C - Other Information 6. Signatures 7. Exhibits (1) This Registration Statement relates to the Prospectus and Statement of Additional Information for the Institutional Class shares of the Registrant's Delaware National High-Yield Municipal Bond Fund series. Part C filed herein relates to all series of the Registrant. The Prospectus and Statement of Additional Information for the Institutional Class shares of Delaware National High-Yield Municipal Bond Fund are incorporated into this filing by reference to Post-Effective Amendment No. 38 to the Registration Statement on Form N-1A of Delaware Group Tax-Free Fund (File No. 002-86606) filed December 29, 2008. PART C (Voyageur Mutual Funds) File Nos. 033-63238/811-07742 Post-Effective Amendment No. 37 OTHER INFORMATION Item 23. Exhibits. The following exhibits are incorporated by reference to the Registrants previously filed documents indicated below, except as noted: (a) Articles of Incorporation. (1) Executed Agreement and Declaration of Trust (December 17, 1998) incorporated into this filing by reference to Post-Effective Amendment No. 23 filed August 16, 1999. (2) Executed Certificate of Trust (December 17, 1998) incorporated into this filing by reference to Post-Effective Amendment No. 23 filed August 16, 1999. (3) Executed Certificate of Amendment (November 15, 2006) to the Agreement and Declaration of Trust incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (b) By -Laws. Amended and Restated By-Laws (November 16, 2006) incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (c) Instruments Defining Rights of Security Holders. (1) Agreement and Declaration of Trust. Articles III, IV, V and VI of the Agreement and Declaration of Trust (December 17, 1998) incorporated into this filing by reference to Post-Effective Amendment No. 23 filed August 16, 1999. (2) By-Laws. Article II of the Amended and Restated By-Laws (November 16, 2006) incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (d) Investment Advisory Contracts. (1) Executed Investment Management Agreement (November 1, 1999) between Delaware Management Company (a series of Delaware Management Business Trust) and the Registrant incorporated into this filing by reference to Post-Effective Amendment No. 25 filed October 30, 2000. (2) Executed Investment Advisory Expense Limitation Letter (December 2008) between Delaware Management Company (a series of Delaware Management Business Trust) and Registrant incorporated into this filing by reference to Post-Effective Amendment No. 35 filed December 29, 2008. (e) Underwriting Contracts. (1) Distribution Agreements. (i) Executed Distribution Agreement (April 19, 2001) between Delaware Distributors, L.P. and the Registrant incorporated into this filing by reference to Post-Effective Amendment No. 26 filed October 31, 2001. 1 (2) Financial Intermediary Distribution Agreement. (i) Executed Third Amended and Restated Financial Intermediary Distribution Agreement (January 1, 2007) between Delaware Distributors, L.P. and Lincoln Financial Distributors, Inc. incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (3) Dealer's Agreement (January 2001) incorporated into this filing by reference to Post- Effective Amendment No. 27 filed November 18, 2002. (4) Vision Mutual Fund Gateway ® Agreement (November 2000) incorporated into this filing by reference to Post-Effective Amendment No. 27 filed November 18, 2002. (5) Registered Investment Advisers Agreement (January 2001) incorporated into this filing by reference to Post-Effective Amendment No. 27 filed November 18, 2002. (6) Bank/Trust Agreement (August 2004) incorporated into this filing by reference to Post- Effective Amendment No 29 filed December 3, 2004. (f) Bonus or Profit Sharing Contracts. Not applicable. (g) Custodian Agreements. (1) Executed Mutual Fund Custody and Services Agreement (July 20, 2007) between The Bank of New York Mellon (formerly, Mellon Bank, N.A.) and the Registrant incorporated into this filing by reference to Post-Effective Amendment No. 35 filed December 29, 2008. (h) Other Material Contracts. (1) Executed Shareholder Services Agreement (April 19, 2001) between Delaware Service Company, Inc. and the Registrant incorporated into this filing by reference to Post- Effective Amendment No. 26 filed October 31, 2001. (i) Executed Amendment Letter (August 23, 2002) to the Shareholder Services Agreement incorporated into this filing by reference to Post-Effective Amendment No. 28 filed October 31, 2003. (ii) Executed Schedule B (June 2008) to the Shareholder Services Agreement incorporated into this filing by reference to Post-Effective Amendment No. 34 filed November 24, 2008. (2) Executed Fund Accounting and Financial Administration Services Agreement (October 1, 2007) between The Bank of New York Mellon (formerly, Mellon Bank, N.A.) and the Registrant incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (3) Executed Fund Accounting and Financial Administration Oversight Agreement (October 1, 2007) between Delaware Service Company, Inc. and the Registrant incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (i) Legal Opinion. (1) Opinion and Consent of Counsel (August 5, 1999) incorporated into this filing by reference to Post-Effective Amendment No. 23 filed August 16, 1999. 2 (2) Opinion and Consent of Counsel with respect to the Institutional Class of Delaware National High-Yield Municipal Bond Fund filed herewith as Exhibit No. EX-99.i.2. (j) Other Opinions. Consent of Independent Registered Public Accounting Firm (December 2008) attached as Exhibit No. EX-99.j. (k) Omitted Financial Statements. Not applicable. (l) Initial Capital Agreements. Not applicable. (m) Rule 12b-1 Plan. Plans under Rule 12b-1 for Class A, B and C (April 19, 2001) incorporated into this filing by reference to Post-Effective Amendment No. 26 filed October 31, 2001. (n) Rule 18f-3 Plan. (1) Plan under Rule 18f-3 (August 31, 2006) incorporated into this filing by reference to Post- Effective Amendment No. 35 filed December 29, 2008. (i) Appendix A (November 19, 2008) to Plan under Rule 18f-3 incorporated into this filing by reference to Post-Effective Amendment No. 35 filed December 29, 2008. (o) Reserved. (p) Codes of Ethics. (1) Code of Ethics for the Delaware Investments Family of Funds (August 2008) incorporated into this filing by reference to Post-Effective Amendment No. 35 filed December 29, 2008. (2) Code of Ethics for Delaware Investments (Delaware Management Company, a series of Delaware Management Business Trust, and Delaware Distributors, L.P.) (August 2008) incorporated into this filing by reference to Post-Effective Amendment No. 35 filed December 29, 2008. (3) Code of Ethics for Lincoln Financial Distributors, Inc. (June 2007) incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. (q) Other . Powers of Attorney (May 17, 2007) incorporated into this filing by reference to Post- Effective Amendment No. 33 filed December 28, 2007. Item 24. Persons Controlled by or Under Common Control with Registrant. None. Item 25. Indemnification . Article VII, Section 2 (November 15, 2006) to the Agreement and Declaration of Trust incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. Article VI of the Amended and Restated By-Laws (November 16, 2006) incorporated into this filing by reference to Post-Effective Amendment No. 33 filed December 28, 2007. Item 26. Business and Other Connections of the Investment Adviser. Delaware Management Company (the Manager), a series of Delaware Management Business Trust, serves as investment manager to the Registrant and also serves as investment manager or sub-advisor to certain of the other funds in the Delaware Investments ® Funds (Delaware Group ® Adviser Funds, Delaware Group Cash Reserve, Delaware Group Equity Funds I, Delaware Group Equity Funds II, Delaware Group Equity Funds III, Delaware Group Equity Funds IV, Delaware Group Equity Funds V, Delaware Group Foundation Funds, Delaware Group Global & International Funds, Delaware Group 3 Government Fund, Delaware Group Income Funds, Delaware Group Limited Term Government Funds, Delaware Group State Tax-Free Income Trust, Delaware Group Tax Free Fund, Delaware Group Tax Free Money Fund, Delaware Pooled ® Trust, Delaware VIP ® Trust, Optimum Fund Trust, Voyageur Insured Funds, Voyageur Intermediate Tax-Free Funds, Voyageur Mutual Funds II, Voyageur Mutual Funds III, Voyageur Tax-Free Funds, Delaware Investments Dividend and Income Fund, Inc., Delaware Investments Global Dividend and Income Fund, Inc., Delaware Investments Arizona Municipal Income Fund, Inc., Delaware Investments Colorado Municipal Income Fund, Inc., Delaware Investments National Municipal Income Fund, Delaware Investments Minnesota Municipal Income Fund II, Inc., and Delaware Enhanced Global Dividend and Income Fund) as well as to certain non-affiliated registered investment companies. In addition, certain officers of the Manager also serve as trustees of other Delaware Investments Funds ® , and certain officers are also officers of these other funds. A company indirectly owned by the Managers parent company acts as principal underwriter to the mutual funds in the Delaware Investments Funds ® (see Item 27 below) and another such company acts as the shareholder services, dividend disbursing, accounting servicing and transfer agent for all of the Delaware Investments Funds. The following persons serving as directors or officers of the Manager have held the following positions during the past two years. Unless otherwise noted, the principal business address of the directors and officers of the Manager is 2005 Market Street, Philadelphia, PA 19103-7094. Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Patrick P. Coyne President Chairman/President/Chief Mr. Coyne has served in various Executive Officer executive capacities within Delaware Investments President  Lincoln National Investment Companies, Inc. Director  Kaydon Corp. Board of Governors Member  Investment Company Institute (ICI) Member of Investment Committee Cradle of Liberty Council, BSA Finance Committee Member  St. John Vianney Roman Catholic Church Michael J. Hogan 1 Executive Vice Executive Vice Mr. Hogan has served in various President/Head of Equity President/Head of Equity executive capacities within Investments Investments Delaware Investments John C. E. Campbell Executive Vice None Mr. Campbell has served in President/Global various executive capacities Marketing & Client within Delaware Investments Services Philip N. Russo Executive Vice None Mr. Russo has served in various President/Chief executive capacities within Administrative Officer Delaware Investments See Yeng Quek Executive Vice Executive Vice Mr. Quek has served in various President/Managing President/Managing executive capacities within Director/Chief Director, Fixed Income Delaware Investments Investment Officer, 4 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Fixed Income Executive Vice President/Managing Director/ Chief Investment Officer, Fixed Income Lincoln National Investment Companies, Inc. Director/Trustee - HYPPCO Finance Company Ltd. Douglas L. Anderson Senior Vice President  None Mr. Anderson has served in Operations various executive capacities within Delaware Investments Marshall T. Bassett Senior Vice Senior Vice President/Chief Mr. Bassett has served in President/Chief Investment Officer  various executive capacities Investment Officer  Emerging Growth Equity within Delaware Investments Emerging Growth Equity Joseph R. Baxter Senior Vice Senior Vice President/Head Mr. Baxter has served in various President/Head of of Municipal Bond executive capacities within Municipal Bond Investments Delaware Investments Investments Christopher S. Beck Senior Vice Senior Vice Mr. Beck has served in various President/Senior President/Senior Portfolio executive capacities within Portfolio Manager Manager Delaware Investments Michael P. Buckley Senior Vice Senior Vice Mr. Buckley has served in President/Director of President/Director of various executive capacities Municipal Research Municipal Research within Delaware Investments Stephen J. Busch Senior Vice President  Senior Vice President Mr. Busch has served in various Investment Accounting Investment Accounting executive capacities within Delaware Investments Michael F. Capuzzi Senior Vice President  Senior Vice President  Mr. Capuzzi has served in Investment Systems Investment Systems various executive capacities within Delaware Investments Lui-Er Chen 2 Senior Vice Senior Vice Mr. Chen has served in various President/Senior President/Senior Portfolio executive capacities within Portfolio Manager/Chief Manager/Chief Investment Delaware Investments Investment Officer, Officer, Emerging Markets Emerging Markets Thomas H. Chow Senior Vice Senior Vice Mr. Chow has served in various President/Senior President/Senior Portfolio executive capacities within Portfolio Manager Manager Delaware Investments Robert F. Collins Senior Vice Senior Vice Mr. Collins has served in President/Senior President/Senior Portfolio various executive capacities Portfolio Manager Manager within Delaware Investments Stephen J. Czepiel 3 Senior Vice Senior Vice Mr. Czepiel has served in President/Portfolio President/Portfolio various executive capacities Manager/Senior Manager/Head Municipal within Delaware Investments Municipal Bond Trader Bond Trader Chuck M. Devereux Senior Vice Senior Vice Mr. Devereux has served in President/Senior President/Senior Research various executive capacities Research Analyst Analyst within Delaware Investments Roger A. Early 4 Senior Vice Senior Vice Mr. Early has served in various President/Senior President/Senior Portfolio executive capacities within Portfolio Manager Manager Delaware Investments Stuart M. George Senior Vice Senior Vice President/Head Mr. George has served in 5 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held President/Head of Equity of Equity Trading various executive capacities Trading within Delaware Investments Paul Grillo Senior Vice Senior Vice Mr. Grillo has served in various President/Senior President/Senior Portfolio executive capacities within Portfolio Manager Manager Delaware Investments William F. Keelan Senior Vice Senior Vice Mr. Keelan has served in President/Director of President/Director of various executive capacities Quantitative Research Quantitative Research within Delaware Investments Kevin P. Loome 5 Senior Vice Senior Vice Mr. Loome has served in President/Senior President/Senior Portfolio various executive capacities Portfolio Manager/Head Manager/Head of High within Delaware Investments of High Yield Yield Investments Investments Francis X. Morris Senior Vice Senior Vice President/Chief Mr. Morris has served in various President/Chief Investment Officer  Core executive capacities within Investment Officer  Equity Delaware Investments Core Equity Brian L. Murray, Jr. Senior Vice Senior Vice President/ Chief Mr. Murray has served in President/Chief Compliance Officer various executive capacities Compliance Officer within Delaware Investments Senior Vice President/Chief Compliance Officer  Lincoln National Investment Companies, Inc. Susan L. Natalini Senior Vice None Ms. Natalini has served in President/Marketing & various executive capacities Shared Services within Delaware Investments D. Tysen Nutt Senior Vice Senior Vice President/Chief Mr. Nutt has served in various President/Chief Investment Officer, executive capacities within Investment Officer, Large Large Cap Value Equity Delaware Investments Cap Value Equity Philip O. Obazee Senior Vice Senior Vice Mr. Obazee has served in President/Derivatives President/Derivatives various executive capacities Manager Manager within Delaware Investments David P. OConnor Senior Vice Senior Vice Mr. OConnor has served in President/Strategic President/Strategic various executive capacities Investment Relationships Investment Relationships within Delaware Investments and Initiatives/General and Initiatives/General Counsel Counsel Senior Vice President/ Strategic Investment Relationships and Initiatives/ General Counsel/Chief Legal Officer  Optimum Fund Trust Senior Vice President/ Strategic Investment Relationships and Initiatives/ General Counsel/Chief Legal Officer - Lincoln National Investment Companies, Inc. Philip R. Perkins Senior Vice Senior Vice Mr. Perkins has served in President/Senior President/Senior Portfolio various executive capacities 6 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Portfolio Manager Manager within Delaware Investments Richard Salus Senior Vice President/ Senior Vice President/Chief Mr. Salus has served in various Controller/Treasurer Financial Officer executive capacities within Delaware Investments Senior Vice President/ Controller/Treasurer - Lincoln National Investment Companies, Inc. Senior Vice President/Chief Financial Officer  Optimum Fund Trust Jeffrey S. Van Harte 6 Senior Vice Senior Vice President/Chief Mr. Van Harte has served in President/Chief Investment Officer  various executive capacities Investment Officer  Focus Growth Equity within Delaware Investments Focus Growth Equity Babak Zenouzi 7 Senior Vice Senior Vice Mr. Zenouzi has served in President/Senior President/Senior Portfolio various executive capacities Portfolio Manager Manager within Delaware Investments Gary T. Abrams Vice President/Senior Vice President/Senior Mr. Abrams has served in Equity Trader Equity Trader various executive capacities within Delaware Investments Christopher S. Adams Vice President/Portfolio Vice President/Portfolio Mr. Adams has served in Manager/Senior Equity Manager/Senior Equity various executive capacities Analyst Analyst within Delaware Investments Damon J. Andres Vice President/Senior Vice President/Senior Mr. Andres has served in Portfolio Manager Portfolio Manager various executive capacities within Delaware Investments Wayne A. Anglace 8 Vice President/Credit Vice President/Credit Mr. Anglace has served in Research Analyst Research Analyst various executive capacities within Delaware Investments Margaret MacCarthy Vice Vice President/Investment Ms. Bacon has served in various Bacon 9 President/Investment Specialist executive capacities within Specialist Delaware Investments Todd Bassion 10 Vice President/Senior Vice President/Portfolio Mr. Bassion has served in Research Analyst Manager various executive capacities within Delaware Investments Jo Anne Bennick Vice President/15(c) Vice President/15(c) Ms. Bennick has served in Reporting Reporting various executive capacities within Delaware Investments Richard E. Biester Vice President/Equity Vice President/Equity Mr. Biester has served in Trader Trader various executive capacities within Delaware Investments Patricia L. Bakely Vice President/Assistant Vice President/Assistant Ms. Bakely has served in Controller Controller various executive capacities within Delaware Investments Christopher J. Vice President/Senior Vice President/Senior Mr. Bonavico has served in Bonavico 11 Portfolio Manager/Equity Portfolio Manager/Equity various executive capacities Analyst Analyst within Delaware Investments Vincent A. Vice President/Senior Vice President/Senior Mr. Brancaccio has served in Brancaccio Equity Trader Equity Trader various executive capacities within Delaware Investments 7 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Kenneth F. Broad 12 Vice President/Senior Vice President/Senior Mr. Broad has served in various Portfolio Manager/Equity Portfolio Manager/Equity executive capacities within Analyst Analyst Delaware Investments Kevin J. Brown 13 Vice President/ Vice President/ Mr. Brown has served in various Senior Investment Senior Investment Specialist executive capacities within Specialist Delaware Investments Mary Ellen M. Vice President/Client Vice President/Client Ms. Carrozza has served in Carrozza Services Services various executive capacities within Delaware Investments Stephen G. Catricks Vice President/Portfolio Vice President/Portfolio Mr. Catricks has served in Manager Manager various executive capacities within Delaware Investments Wen-Dar Chen 14 Vice President/Portfolio Vice President/Portfolio Mr. Chen has served in various Manager Manager executive capacities within Delaware Investments Anthony G. Ciavarelli Vice President/Assistant Vice President/Associate Mr. Ciavarelli has served in General General Counsel/Assistant various executive capacities Counsel/Assistant Secretary within Delaware Investments Secretary Vice President/Associate General Counsel/Assistant Secretary  Lincoln National Investment Companies, Inc. David F. Connor Vice President/Deputy Vice President/Deputy Mr. Connor has served in General General Counsel/Secretary various executive capacities Counsel/Secretary within Delaware Investments Vice President/Deputy General Counsel/Secretary  Optimum Fund Trust Vice President/Deputy General Counsel/ Secretary - Lincoln National Investment Companies, Inc. Michael Costanzo Vice Vice President/Performance Mr. Costanzo has served in President/Performance Analyst Manager various executive capacities Analyst Manager within Delaware Investments Kishor K. Daga Vice Vice President/Derivatives Mr. Daga has served in various President/Derivatives Operations executive capacities within Operations Delaware Investments Cori E. Daggett Vice President/Counsel/ Vice President/Associate Ms. Daggett has served in Assistant Secretary General Counsel/Assistant various executive capacities Secretary within Delaware Investments Craig C. Dembek 15 Vice President/Senior Vice President/Senior Mr. Dembek has served in Research Analyst Research Analyst various executive capacities within Delaware Investments Camillo DOrazio Vice Vice President/Investment Mr. DOrazio has served in President/Investment Accounting various executive capacities Accounting within Delaware Investments Christopher M. Vice President/Portfolio Vice President/Portfolio Mr. Ericksen has served in Ericksen 16 Manager/Equity Analyst Manager/Equity Analyst various executive capacities within Delaware Investments 8 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Joel A. Ettinger Vice President  Vice President  Taxation Mr. Ettinger has served in Taxation various executive capacities within Delaware Investments Vice President/Taxation - Lincoln National Investment Companies, Inc. Devon K. Everhart Vice President/Senior Vice President/Senior Mr. Everhart has served in Research Analyst Research Analyst various executive capacities within Delaware Investments Joseph Fiorilla Vice President  Trading Vice President  Trading Mr. Fiorilla has served in Operations Operations various executive capacities within Delaware Investments Charles E. Fish Vice President/Senior Vice President/Senior Mr. Fish has served in various Equity Trader Equity Trader executive capacities within Delaware Investments Clifford M. Fisher Vice President/Senior Vice President/Senior Mr. Fisher has served in various Municipal Bond Trader Municipal Bond Trader executive capacities within Delaware Investments Patrick G. Fortier 17 Vice President/Portfolio Vice President/Portfolio Mr. Fortier has served in various Manager/Equity Analyst Manager/Equity Analyst executive capacities within Delaware Investments Paul D. Foster Vice None Mr. Foster has served in various President/Investment executive capacities within Specialist  Emerging Delaware Investments Growth Equity Denise A. Franchetti Vice President/Portfolio Vice President/Portfolio Ms. Franchetti has served in Manager/Municipal Manager/Municipal Bond various executive capacities Bond Credit Analyst Credit Analyst within Delaware Investments Lawrence G. Franko 18 Vice President/ Senior Vice President/ Senior Mr. Franko has served in Equity Analyst Equity Analyst various executive capacities within Delaware Investments Daniel V. Geatens Vice President/Director Vice President/Treasurer Mr. Geatens has served in of Financial various executive capacities Administration within Delaware Investments Barry S. Gladstein Vice President/Portfolio Vice President/Portfolio Mr. Gladstein has served in Manager Manager various executive capacities within Delaware Investments Gregory A. Gizzi 19 Vice President/ Head Vice President/ Head Mr. Gizzi has served in various Municipal Bond Trader Municipal Bond Trader exective capacities with Delaware Investments Gregg Gola 20 Vice President/Senior Vice President/Senior High Mr. Gola has served in various High Yield Trader Yield Trader executive capacities within Delaware Investments Christopher Vice President/Senior Vice President/Senior Mr. Gowlland has served in Gowlland 21 Quantitative Analyst Quantitative Analyst various executive capacities within Delaware Investments Edward Gray 22 Vice President/Senior Vice President/Senior Mr. Gray has served in various Portfolio Manager Portfolio Manager executive capacities within Delaware Investments David J. Hamilton Vice President/Fixed Vice President/Credit Mr. Hamilton has served in Income Analyst Research Analyst various executive capacities 9 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held within Delaware Investments Brian Hamlet 23 Vice President/Senior Vice President/Senior Mr. Hamlet has served in Corporate Bond Trader Corporate Bond Trader various executive capacities within Delaware Investments Lisa L. Hansen 24 Vice President/Head of Vice President/Head of Ms. Hansen has served in Focus Growth Equity Focus Growth Equity various executive capacities Trading Trading within Delaware Investments Gregory M. Vice President/Portfolio Vice President/Portfolio Mr. Heywood has served in Heywood 25 Manager/Equity Analyst Manager/Equity Analyst various executive capacities within Delaware Investments Sharon Hill Vice President/Head of Vice President/Head of Ms. Hill has served in various Equity Quantitative Equity Quantitative executive capacities within Research and Analytics Research and Analytics Delaware Investments Christopher M. Vice President/Portfolio Vice President/Portfolio Mr. Holland has served in Holland Manager Manager various executive capacities within Delaware Investments Chungwei Hsia 26 Vice President/ Senior Vice President/ Senior Mr. Hsia has served in various Research Analyst Research Analyst executive capacities within Delaware Investments Michael E. Hughes Vice President/Senior Vice President/Senior Mr. Hughes has served in Equity Analyst Equity Analyst various executive capacities within Delaware Investments Jordan L. Irving Vice President/Senior Vice President/Senior Mr. Irving has served in various Portfolio Manager Portfolio Manager executive capacities within Delaware Investments Cynthia Isom Vice President/Senior Vice President/Portfolio Ms. Isom has served in various Portfolio Manager Manager executive capacities within Delaware Investments Kenneth R. Jackson Vice Vice President/Equity Mr. Jackson has served in President/Quantitative Trader various executive capacities Analyst within Delaware Investments Stephen M. Vice President/Structured Vice President/Structured Mr. Juszczyszyn has served in Juszczyszyn 27 Products Analyst/Trader Products Analyst/Trader various executive capacities within Delaware Investments Audrey E. Kohart Vice President - Vice President - Financial Ms. Kohart has served in Financial Planning and Planning and Reporting various executive capacities Reporting within Delaware Investments Anu B. Kothari 28 Vice President/ Equity Vice President/ Equity Ms. Kothari has served in Analyst Analyst various executive capacities within Delaware Investments Roseanne L. Kropp Vice President/ Senior Vice President/Senior Fund Ms. Kropp has served in various Fund Analyst II - High Analyst  High Grade executive capacities within Grade Delaware Investments Nikhil G. Lalvani Vice President/Senior Vice President/Portfolio Mr. Lalvani has served in Equity Analyst/Portfolio Manager various executive capacities Manager within Delaware Investments Steven T. Lampe Vice President/Portfolio Vice President/Portfolio Mr. Lampe has served in Manager Manager various executive capacities within Delaware Investments Brian R. Lauzon 29 Vice President/ Chief Vice President/ Chief Mr. Lauzon has served in Operating Officer, Equity Operating Officer, Equity various executive capacities Investments Investments with Delaware Investments Anthony A. Lombardi Vice President/Senior Vice President/Senior Mr. Lombardi has served in 10 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Portfolio Manager Portfolio Manager various executive capacities within Delaware Investments Francis P. Magee Vice President/Portfolio Vice President/Portfolio Mr. Magee has served in various Analyst Analyst executive capacities within Delaware Investments John P. McCarthy 30 Vice President/Senior Vice President/Senior Mr. McCarthy has served in Research Analyst/Trader Research Analyst/Trader various executive capacities within Delaware Investments Brian McDonnell 31 Vice President/Structured Vice President/Structured Mr. McDonnell has served in Products Analyst/Trader Products Analyst/Trader various executive capacities within Delaware Investments Michael S. Morris Vice President/Portfolio Vice President/Portfolio Mr. Morris has served in various Manager/Senior Equity Manager/Senior Equity executive capacities within Analyst Analyst Delaware Investments Victor Mostrowski 32 Vice President/ Senior Vice President/ Senior Mr. Mostrowski has served in Portfolio Manager Portfolio Manager various executive capacities within Delaware Investments Terrance M. Vice President/ Fixed Vice President/ Fixed Mr. OBrien has served in OBrien 33 Income Reporting Income Reporting Analyst various executive capacities Analyst with Delaware Investments Donald G. Padilla Vice President/Portfolio Vice President/Portfolio Mr. Padilla has served in Manager/Senior Equity Manager/Senior Equity various executive capacities Analyst Analyst within Delaware Investments Daniel J. Prislin 34 Vice President/Senior Vice President/Senior Mr. Prislin has served in various Portfolio Manager/Equity Portfolio Manager/Equity executive capacities within Analyst Analyst Delaware Investments Gretchen Regan Vice Vice President/Quantitative Ms. Regan has served in various President/Quantitative Analyst executive capacities within Analyst Delaware Investments Carl Rice Vice President/Senior Vice President/Senior Mr. Rice has served in various Investment Specialist, Investment Specialist, Large executive capacities within Large Cap Value Focus Cap Value Focus Equity Delaware Investments Equity Joseph T. Rogina Vice President/Equity Vice President/Equity Mr. Rogina has served in Trader Trader various executive capacities within Delaware Investments Debbie A. Sabo 35 Vice President/Equity Vice President/Equity Ms. Sabo has served in various Trader  Focus Growth Trader  Focus Growth executive capacities within Equity Equity Delaware Investments Kevin C. Schildt Vice President/Senior Vice President/Senior Mr. Schildt has served in Municipal Credit Analyst Municipal Credit Analyst various executive capacities within Delaware Investments Bruce Schoenfeld 36 Vice President/Equity Vice President/Equity Mr. Schoenfeld has served in Analyst Analyst various executive capacities within Delaware Investments Richard D. Seidel Vice President/Assistant None Mr. Seidel has served in various Controller/Assistant executive capacities within Treasurer Delaware Investments Vice President/Assistant Controller/Assistant Treasurer - Lincoln National Investment Companies, Inc. 11 Name and Principal Positions and Offices Positions and Offices with Other Positions and Offices Business Address with Manager Registrant Held Nancy E. Smith Vice President  Vice President  Ms. Smith has served in various Investment Accounting Investment Accounting executive capacities within Delaware Investments Brenda L. Sprigman Vice President/Business Vice President/Business Ms. Sprigman has served in Manager  Fixed Income Manager  Fixed Income various executive capacities within Delaware Investments Michael T. Taggart Vice President  None Mr. Taggart has served in Facilities & various executive capacities Administrative Services within Delaware Investments Junee Tan-Torres 37 Vice President/ Vice President/ Structured Mr. Tan-Torress has served in Structured Solutions Solutions various executive capacities within Delaware Investments Risé Taylor Vice President/Strategic None Ms. Taylor has served in various Investment Relationships executive capacities within Delaware Investments Rudy D. Torrijos, III Vice President/ Portfolio Vice President/ Portfolio Mr. Torrijos has served in Manager Manager various executive capacities within Delaware Investments Michael Tung 38 Vice President/ Portfolio Vice President/ Portfolio Mr. Tung has served in various Manager Manager executive capacities within Delaware Investments Robert A. Vogel, Jr. Vice President/Senior Vice President/Senior Mr. Vogel has served in various Portfolio Manager Portfolio Manager executive capacities within Delaware Investments Lori P. Wachs Vice President/Portfolio Vice President/Portfolio Ms. Wachs has served in Manager Manager various executive capacities within Delaware Investments Jeffrey S. Wang 39 Vice President/ Equity Vice President/ Equity Mr. Wang has served in various Analyst Analyst executive capacities within Delaware Investments Michael G. Vice President/ Senior Vice President/ Senior Mr. Wildstein has served in Wildstein 40 Research Analyst Research Analyst various executive capacities within Delaware Investments Kathryn R. Williams Vice President/Associate Vice President/Associate Ms. Williams has served in General General Counsel/Assistant various executive capacities Counsel/Assistant Secretary within Delaware Investments Secretary Vice President/Associate General Counsel/Assistant Secretary  Lincoln National Investment Companies, Inc. Nashira Wynn Vice President/Senior Vice President/Portfolio Ms. Wynn has served in various Equity Analyst/Portfolio Manager executive capacities within Manager Delaware Investments Guojia Zhang 41 Vice President/Equity Vice President/Equity Mr. Zhang has served in various Analyst Analyst executive capacities within Delaware Investments Douglas R. Zinser 42 Vice President/Credit Vice President/Credit Mr. Zinser has served in various Research Analyst Research Analyst executive capacities within Delaware Investments 12 1. Managing Director/Global Head of Equity (2004-2007) and Director/Portfolio Strategist (1996-2004), SEI Investments. 2. Managing Director/Senior Portfolio Manager , Evergreen Investment Management Company, 1995. 3. Vice President , Mesirow Financial, 1993-2004. 4. Senior Portfolio Manager, Chartwell Investment Partners, 2003-2007; Chief Investment Officer, Turner Investments, 2002-2003. 5. Portfolio Manager/Analyst, T. Rowe Price, 1996-2007. 6. Principal/Executive Vice President, Transamerica Investment Management, LLC, 1980-2005 7. Senior Portfolio Manager , Chartwell Investment Partners, 1999-2006. 8. Research Analyst, Gartmore Global Investments, 2004-2007; Vice President - Private Client Researcher, Deutsche Bank Alex.
